 1
 2
 3
 4
 5
 6
 7
 8                 UNITED STATES DISTRICT COURT
 9
10                SOUTHERN DISTRICT OF CALIFORNIA
11
12 IN RE:
13
14 QUALCOMM LITIGATION,
                          Case No. 3:17-CV-00108-GPC-MDD
15
16                        [Consolidated with 3:17-CV-01010-GPC-MDD]
17
                          ORDER GRANTING Motions to Seal
18
                          [ECF Nos. 787, 790, 794, 795, 798, 800, 806, 809,
19                        810, 811, 817, 819, 821, 827, 830, 833, 835, 836,
                          843, 846, 853, 855, 858, 863, 866, 871, 872, 880]
20
21
22
23
24
25
26
27
28

                                    1
 1         Before the Court are numerous requests to seal portions of the parties’ motions in
 2   limine, Daubert motions, expert witness reports in support of pre-trial motions, motions
 3   for determination pursuant to Federal Rule of Civil Procedure 44.1, and joint pretrial
 4   brief identifying disputed contract provisions and the parties’ position on each disputed
 5   provision in Case No. 3:17-cv-00108-GPC-MDD, ECF Nos. 787, 790, 794, 795, 798,
 6   800, 806, 809, 810, 811, 817, 819, 821, 827, 830, 833, 835, 836, 843, 846, 853, 855, 858,
 7   863, 866, 871, 872, 880. No oppositions have been filed. Upon review of the moving
 8   papers, the information to be sealed, the applicable law, and for the following reasons, the
 9   Court GRANTS each of the motions in their entirety.
10                                     LEGAL STANDARD
11         There is a presumptive right of public access to court records based upon the
12   common law and the first amendment. See Nixon v. Warner Commc’ns, Inc., 435 U.S.
13   589, 597 (1978); Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206,
14   1212-13 (9th Cir. 2002). Nonetheless, access may be denied to protect sensitive
15   confidential information. Courts are more likely to protect information covered by Rule
16   26(c) of the Federal Rules of Civil Procedure, but are not limited by items listed in
17   protective orders. See KL Group v. Case, Kay, & Lynch, 829 F.2d 909, 917-19 (9th Cir.
18   1987) (letter to client from attorney); Kalinauskas v. Wong, 151 F.R.D. 363, 365-67
19   (D. Nev. 1993) (confidential settlement agreement).
20         “Unless a particular court record is one traditionally kept secret, a strong
21   presumption in favor of access is the starting point.” Kamakana v. City & Cty. of
22   Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006) (citing Foltz v. State Farm Mut. Auto.
23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “In order to overcome this strong
24   presumption, a party seeking to seal a judicial record must articulate justifications for
25   sealing that outweigh the historical right of access and the public policies favoring
26   disclosure.” Id. at 1178-79.
27         Parties seeking to seal documents in a dispositive motion must meet the high
28   threshold requiring “compelling reasons” with specific factual findings to support a

                                                   2
 1   sealing. Kamakana, 447 F.3d at 1178-80 (9th Cir. 2006). However, for non-dispositive
 2   motions, the parties must show a lesser “particularized showing” under the “good cause”
 3   standard pursuant to Federal Rule of Civil Procedure 26(c). Id. at 1180. The
 4   “compelling reasons” test requires showing more than just “good cause.” Id. Documents
 5   filed under seal will be limited to only those documents, or portions thereof, necessary to
 6   protect such sensitive information.
 7         Although the “Ninth Circuit has yet to specify whether a party seeking to seal a
 8   complaint . . . must meet the ‘compelling reasons’ or ‘good cause’ standard,” see Harrell
 9   v. Cal. Forensic Med. Grp., Inc., 2015 WL 1405567, *1 (E.D. Cal. Mar. 26, 2015),
10   district courts generally conclude that the “compelling reasons” standard applies because
11   the complaint initiates the civil action. See, e.g., Baldwin v. U.S., 732 F. Supp. 2d 1142,
12   1145 (D.N. Mar. 1, 2010); Robert Half Int’l v. Ainsworth, 2015 WL 4394805, *3 n.2
13   (S.D. Cal. July 15, 2015); In re NVIDIA Corp. Deriv. Litig., 2008 WL 1859067 (N.D.
14   Cal. Apr. 23, 2008). Accordingly, and especially considering the public’s interest in
15   being able to access civil actions filed in the courts, the Court will apply the “compelling
16   reasons” standard to the parties’ requests to seal portions of the complaint and other
17   pleadings. The Court will also apply the “compelling reasons” standard to Qualcomm’s
18   motions for injunction and related briefing as those submissions are “more than
19   tangentially related to the underlying cause of action.” Ctrs. for Auto Safety v. Chrysler
20   Grp., 809 F.3d 1092, 1099 (9th Cir. 2016).
21         Compelling reasons for sealing information exist “when such ‘court files might
22   have become a vehicle for improper purposes,’ such as the use of records to gratify
23   private spite, promote public scandal, circulate libelous statements, or release trade
24   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). Trade secrets
25   “may consist of any formula, pattern, device or compilation of information which is used
26   in one’s business, and which gives him an opportunity to obtain advantage over
27   competitions who do not know or use it.” Restatement (First) of Torts § 757 cmt. b.
28   Because trade secrets concern proprietary and sensitive business information not

                                                   3
 1   available to the public, sealing may be warranted where disclosure would harm a
 2   litigant’s competitive standing. Nixon, 425 U.S. at 598.
 3         The Ninth Circuit has explicitly recognized that compelling reasons exist for the
 4   sealing of “pricing terms, royalty rates, and guaranteed minimum payment terms” of
 5   license agreements. See In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008).
 6   Courts in this circuit have also recognized that information subject to confidentiality
 7   agreements may also meet the “compelling reasons” standard when accompanied by a
 8   particularized factual showing. See Foltz, 331 F.3d at 1137-38.
 9                                          DISCUSSION
10         The overwhelming majority of information that the parties seek to seal constitutes
11   confidential business information of the parties, including trade secrets, proprietary
12   business records, discussions of internal strategy, company dealings, and materials
13   designated as “Highly Confidential.” For the reasons that follow, the Court concludes
14   that the parties have demonstrated that compelling reasons exist for sealing the
15   information subsumed by these categories.
16         First, the Court is convinced that good cause exists to seal the unredacted portions
17   of the motions in limine and requisite exhibits that detail sensitive financial terms, royalty
18   agreements, proprietary business strategies, and confidential licensing negotiations. Each
19   of the parties has articulated that public disclosure of the information they seek to seal
20   would harm their competitive standing by concurrently releasing such information to
21   market competitors. Additionally, the parties have submitted declarations providing the
22   Court with a factual basis for their claims of undue prejudice through competitive harm.
23   Furthermore, the parties’ proposed sealings hew to the lines that the Court has drawn in
24   prior orders granting the parties’ motions to file under seal, especially with respect to
25   documents and testimony designated as Highly Confidential. (See ECF Nos. 580, 561,
26   768.) As such, the Court is satisfied that there is sufficient factual basis to justify the
27   conclusion that compelling reasons exist for sealing the material at issue.
28

                                                    4
 1         Second, each of the parties has narrowly tailored its requests to the protectable
 2   portions of the filings that advance confidential business information. The majority of
 3   the redacted materials are comprised of limited excerpts of exhibits and sentences of the
 4   full reports that implicate the parties’ confidential, non-public information. Moreover,
 5   the basis for these respective motions do not rest on the disclosure of the more detailed,
 6   specific, and confidential information that the parties seek to protect. The primary issues
 7   within these reports are stated publicly in the motion papers and accompanying redacted
 8   exhibits.
 9         Accordingly, the Court finds that the requests to seal are narrowly tailored and
10   sufficiently particularized such that they do not impede upon the public’s ability to
11   understand the nature of the proceedings and the factual basis for the parties’ claims. As
12   such and in the light of the aforementioned compelling reasons justifying sealing, the
13   Court GRANTS each of the motions to seal or file redacted versions identified by the
14   following table in its entirety.
15         IT IS SO ORDERED.
16   Dated: February 21, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
 1
 2   ECF No.      Movant     Document to be Sealed
 3   3:17-cv-00108-GPC-MDD
 4   787          Apple      Unredacted portions of Apple and the CMs’
 5                           Memorandum of Points and Authorities in
                             Support of Their Apportionment Daubert
 6                           Motion, Appendices A and B to the
 7                           Apportionment Daubert Brief, Exhibits A-O to
                             Apple’s and the CMs’ Appendix of Exhibits
 8   790          Apple      Unredacted portions of Apple and the CMs’
 9                           Memorandum of Points and Authorities in
                             Support of the Unwilling Licensee Daubert
10                           Motion, Exhibits A, B, C, D, E, F, GH, I, J, K,
11                           and M
     794          Qualcomm   Unredacted portions of Qualcomm’s Comparable
12                           License Daubert Motion and the Denning Decl.
13                           Exhibits
     795          Apple      Unredacted portions of Memorandum of Points
14                           and Authorities in Support of Apple Inc. and the
15                           Contract Manufacturers’ Daubert Motion to
                             Exclude Qualcomm Expert Oliver Hart, and
16                           Exhibits 1 and 2 to the Declaration of Lauren A.
17                           Degnan
     798          Qualcomm   Unredacted portions of Daubert Motion No. 2 to
18                           Exclude Portions of the Expert Report of Paul K.
19                           Meyer and to Forbid Improper Extrapolation of
                             Dr. Valenti’s Opinions (“Daubert Motion No.
20                           2”), Exhibits 1-17 to the February 17, 2019
21                           Declaration of Nathan E. Denning in Support of
                             Qualcomm’s Foreign Exhaustion Daubert
22                           Motion (“Denning Dec. Exhibits”), and
23                           unredacted portions of the Foreign Exhaustion
                             Daubert Motion
24   800          Apple      Unredacted portions of Memorandum of Points
25                           and Authorities in Support of Apple Inc. and the
                             CMs’ Daubert Motion to Exclude Qualcomm
26                           Expert Testimony Regarding its 243 Standard
27                           Essential and Non-Standard Essential Patents
                             and Exhibits 9-16, 19 to the Declaration of Seth
28                           M. Sproul

                                     6
 1   806   Qualcomm         Unredacted portions of Daubert Motion No. 3 to
                            Exclude the Opinions and Testimony of Dr.
 2
                            Jeffrey Leitzinger Concerning Royalty
 3                          “Overcharges”, Exhibits 1, 2 and 4-8 to the
                            February 14, 2019 Declaration of Nathan E.
 4
                            Denning in Support of Qualcomm’s Daubert
 5                          Motion No. 3
 6   809   Qualcomm         Unredacted portions of Daubert Motion No. 4 to
                            Exlude Expert Testimony Regarding Exhaustion
 7                          and “Substantial Embodiment,” Exhibits 1 to 28
 8                          to the Feburary 14, 2019 Declaration of Nathan
                            E. Denning in Support of Qualcomm’s Daubert
 9                          Motion No. 4
10   810   Qualcomm         Unredacted portions of Daubert Motion No. 5
                            and Motion in Limine to Exclude Testimony
11                          Suggesting a Required Component-Level
12                          Royalty Base, Exhibits 1 to 10 to the February
                            14, 2019 Declaration of Nathan E. Denning in
13                          Support of Qualcomm’s Daubert Motion No. 5
14   811   Apple            Certain Documents Offered in Support of
                            Apple’s and the CMs’ Daubert Motion To
15                          Exclude Regression Analysis of Qualcomm
16                          Expert Professor Aviv Nevo (“Nevo Daubert
                            Motion”)
17   817   Qualcomm         Unredacted Daubert Motion to Exclude Certain
18                          Opinions and Testimony of Rémy Libchaber and
                            Stephen Wicker (“Sixth Daubert Motion”),
19                          Exhibits 3 and 4 to the February 14, 2019
20                          Declaration of Nathan E. Denning in Support of
                            Qualcomm’s Sixth Daubert Motion (“Denning
21                          Decl. Exhibits”)
22   819   Compal           Exhibits attached to the Declaration of Samuel
           Electronics,     D. Eisenberg in support of Apple Inc. (“Apple”)
23         Inc., and        and the CMs’ Daubert motion to exclude
24         others           Qualcomm Incorporated (“Qualcomm”) expert
           (collectively,   Dr. Jonathan Putnam
25         the “CMs”)
26   821   Qualcomm         Unredacted Daubert Motion No. 7 to Exclude
                            the Opinions and Testimony of Friedhelm
27                          Rodermund (“Daubert Motion No. 7”), Exhibits
28                          1, 3, 4, 7, 8 and 11 to the February 14, 2019

                                    7
 1                    Declaration of Nathan E. Denning in Support of
                      Qualcomm’s Daubert Motion No. 7 (“Denning
 2
                      Decl. Exhibits”), and unredacted versions of
 3                    Exhibits 5 and 6 to the Declaration of Nathan E.
                      Denning in Support of Qualcomm’s Daubert
 4
                      Motion No. 7 (“Denning Declaration Redacted
 5                    Exhibits”)
 6   827   Qualcomm   Unredacted Motion in Limine No. 1 to Exclude
                      Testimony and Argument Concerning Royalty
 7                    Stacking (“Motion in Limine No. 1”), Exhibits 1
 8                    to 9 to the February 15, 2019 Declaration of
                      Nathan E. Denning in Support of Qualcomm’s
 9                    Motion in Limine No. 1 (“Denning Decl.
10                    Exhibits”)
     830   Qualcomm   Unredacted Motion in Limine No. 2 to Exclude
11                    Evidence of Qualcomm’s Public Relations
12                    Strategy (“Motion in Limine No. 2”), Exhibits 1-
                      4 to the February 15, 2019 Declaration of Nathan
13                    E. Denning in Support of Qualcomm’s Motion in
14                    Limine No. 2 (“Denning Decl. Exhibits”)
     833   Qualcomm   Exhibits 3 and 5-8 to the February 15, 2019
15                    Declaration of Nathan E. Denning in Support of
16                    Qualcomm’s Motion in Limine No. 4 to Exclude
                      Evidence of Certain SEP Disclosures (“Denning
17                    Declaration Sealed Exhibits”), and unredacted
18                    versions of Exhibits 1 and 2 to the February 15,
                      2019 Declaration of Nathan E. Denning in
19                    Support of Qualcomm’s Motion in Limine No. 4
20                    to Exclude Evidence of Certain SEP Disclosures
                      (“Denning Declaration Redacted Exhibits”)
21   835   Apple      Unredacted portions of the Memorandum of
22                    Points and Authorities in Support of Apple’s
                      Motion in Limine No. 4 to Exclude Evidence or
23                    Argument Concerning Apple’s Alleged Misuse
24                    of Qualcomm’s Trade Secrets and Hiring of
                      Qualcomm’s Employees, and Exhibit 4 to the
25                    Declaration of Aleksandr Gelberg
26   836   Apple      Unredacted portions of the Memorandum of
                      Points and Authorities in Support of Apple
27                    Inc.and the CMs’ Motion in Limine No. 2 To
28                    Exclude Qualcomm Fact Witness Testimony

                              8
 1                    Regarding the Relative Value of Qualcomm’s
                      Portfolio, and Exhibits 1-6 and 8-13 to the
 2
                      Declaration of Lauren A. Degnan
 3   843   Apple      Unredacted portions of Memorandum of Points
 4                    and Authorities in Support of Apple Inc. and the
                      Contract Manufacturers’ Motion in Limine No. 1
 5                    to Exclude Testimony and Argument Regarding
 6                    Apple Non-SEP Litigation, and Exhibit 2 to the
                      Declaration of Seth M. Sproul
 7   846   Apple      Unredacted portions of Apple Inc. and the
 8                    Contract Manufacturers’ Motion In Limine No. 3
                      to Exclude Evidence or Argument That Apple
 9                    and the CMs Make, Use, Offer to Sell, Sell, or
10                    Import Qualcomm’s Patented Technology, and
                      Exhibits 1-4 to the Declaration of Aamir Kazi
11   853   CMs        Exhibits attached to the Declaration of Ryan
12                    Iwahashi in support of Apple Inc. and the CMs’
                      Motion in limine to Preclude Belatedly Disclosed
13                    Evidence
14   855   Qualcomm   Unredacted Motion in Limine to Exclude
                      Hearsay Evidence from Unretained Experts
15                    (“Motion in Limine No. 3”), Exhibits 1, 2, and 5
16                    through 10 to the February 15, 2019 Declaration
                      of Nathan E. Denning in Support of Qualcomm’s
17                    Motion in Limine No. 3 (“Denning Decl.
18                    Exhibits”)
     858   CMs        Exhibit attached to the Declaration of Ryan
19                    Iwahashi in support of Apple and the CMs’
20                    Motion in limine to Exclude Qualcomm
                      Improper Expert Testimony
21   863   Apple      Exhibits A, B, D, E, F, G, H, I, J, K, L, and M to
22                    the Appendix of Exhibits to Apple and the
                      Contract Manufacturers’ Motion in Limine No. 7
23                    To Exclude Evidence Concerning Unrelated
24                    Apple Agreements
     866   Apple      Certain Documents Offered in Support of
25                    Apple’s Motion in Limine No. 5 to Exclude
26                    Evidence of 2015 Meeting
     871   Apple      Certain documents in support of Apple and the
27                    CMs’ Motion in Limine No. 9 To Exclude
28                    Evidence or Argument that Competitors Who

                               9
 1                    Will Benefit from Remedy Are in Asia or that
                      Qualcomm Is an Asset to National Security
 2
                      (“Motion in Limine No. 9”)
 3   872   Qualcomm   Unredacted Opening Memorandum for
 4                    Determination of French Law Pursuant to
                      Federal Rule of Civil Procedure 44.1 (“Rule 44.1
 5                    Motion”), Exhibits 4, 8, 9, 19, 21-24, 27-28, 30,
 6                    35-43, 52-54, 56-57, 63, and 65 to the February
                      15, 2019 Declaration of Nathan E. Denning in
 7                    Support of Qualcomm’s Rule 44.1 Motion
 8                    (“Denning Decl. Exhibits”)
     880   Qualcomm   Unredacted Joint Pretrial Brief Identifying
 9                    Disputed Contract Provisions and the Parties’
10                    Position on Each Disputed Provision (“Joint
                      Contract Brief”); Exhibits 1 – 14 to the
11                    Declaration of Nathan E. Denning in Support of
12                    the Joint Contract Brief (“Contract Compendium
                      Exhibits”); Exhibits 1, 3 – 6, 8 – 9, 11 – 17, 20 –
13                    35, 37, 39 – 40, 44 – 46 and 48 – 49 to the
14                    Declaration of Anders Linderot in Support of the
                      Joint Contract Brief (“Linderot Decl. Exhibits”);
15                    Exhibits A – D to the Declaration of Edward H.
16                    Takashima in Support of the Joint Contract Brief
                      (“Takashima Declaration”)
17
18
19
20
21
22
23
24
25
26
27
28

                              10
